                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                   CRIMINAL ACTION
                                            )
v.                                          )                   No. 11-20085-01-KHV
                                            )
RODNEY O. MCINTOSH,                         )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On June 25, 2019, the Court overruled defendant’s Request For Assistance In The

Investigation Of Crimes Involving Government Officers And Employees Pursuant To 28 U.S.C.

§ 535(b) (Doc. #317). See Order (Doc. #321) at 2. Even so, the Court directed government counsel

to forward defendant’s letter to the Federal Bureau of Investigations (“FBI”). See id. This matter

is before the Court on defendant’s Motion For Relief Pursuant To Federal Rules Of Civil Procedure

60 (Doc. #329) filed October 8, 2019.

       In short, defendant requests proof that counsel forwarded his letter to the FBI. The record

contains sufficient evidence that counsel forwarded defendant’s letter to the FBI pursuant to the

Court’s order. On June 25, 2019, the government filed its Notice Of Compliance (Doc. #322),

confirming that counsel, David P. Zabel, forwarded defendant’s request and a copy of the Court’s

Order (Doc. #321) to an FBI supervisor. Accordingly, the Court overrules defendant’s motion.

       IT IS THEREFORE ORDERED that defendant’s Motion For Relief Pursuant To Federal

Rules Of Civil Procedure 60 (Doc. #329) filed October 8, 2019 is OVERRULED.

       Dated this 21st day of November, 2019 at Kansas City, Kansas.

                                                    s/ Kathryn H. Vratil
                                                    KATHRYN H. VRATIL
                                                    United States District Judge
